FILED
                           NOT FOR PUBLICATION
                                                                            DEC 12 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUY ROBERT SODERLIND, Jr., a single              No.   18-35649
individual,
                                                 D.C. No. 2:15-cv-01655-RSL
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

URSULA J. HAIGH,

              Defendant,

 and

KING COUNTY; JOHN C. HOLLAND,
King County Sheriff’s Deputy,
individually and in his official capacity;
ERIN M. GARSKE, King County
Sheriff’s Deputy, individually and in her
official capacity; MIKE C.
MANSANAREZ, King County Sheriff’s
Deputy, individually and in his official
capacity,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     Robert S. Lasnik, District Judge, Presiding
                       Argued and Submitted June 5, 2019
                                Seattle, Washington

Before: RAWLINSON, BEA, and NGUYEN, Circuit Judges.

      Appellant Guy Robert Soderlind (Soderlind) appeals the district court’s

orders granting summary judgment in favor of Appellees King County (County)

and Deputy John Holland, Deputy Erin Garske, and Deputy Mike Mansanerez of

the King County Sheriff’s Office, and denying Soderlind’s motions for summary

judgment and to amend the judgment.

      Soderlind alleged that the officers unlawfully arrested him for violating

anti-harassment orders. However, the district court correctly held that the

investigating officer’s interpretation of the plain language of the anti-harassment

orders was reasonable, thereby establishing probable cause for Soderlind’s arrest.

See Reed v. Lieurance, 863 F.3d 1196, 1204 (9th Cir. 2017) (explaining that

“[p]robable cause exists when the facts and circumstances within an officer’s

knowledge are sufficient for a reasonably prudent person to believe that the suspect

has committed a crime”) (citation, alteration, and internal quotation marks

omitted).1


      1
         Contrary to Soderlind’s assertions, the district court’s interpretation of the
anti-harassment orders did not conflict with its grant of partial summary judgment
                                                                          (continued...)
                                           2
      Based on his independent review of the anti-harassment orders, witness

statements, videos, and images, the investigating officer did not “solely rely” on

the neighbors’ complaints, and he properly determined that there was probable

cause to arrest Soderlind. Peng v. Mei Chin Penghu, 335 F.3d 970, 978 (9th Cir.

2003).

      The district court appropriately applied the collective knowledge doctrine to

conclude that probable cause existed to arrest Soderlind. See Garcia v. County of

Merced, 639 F.3d 1206, 1211 (9th Cir. 2011) (noting that “[w]hen there has been

communication among agents, probable cause can rest upon the investigating

agents’ collective knowledge”) (citation and internal quotation marks omitted).2



      1
        (...continued)
in favor of the City of Burien. In granting partial summary judgment, the district
court emphasized that “[w]here the precise boundaries of this right-of-way lie, and
whether Mr. Soderlind was within those boundaries when he allegedly walked on
the tideland in front of his neighbors’ homes, [were] questions not before the
Court.”
      2
         Beier v. City of Lewiston, 354 F.3d 1058 (9th Cir. 2004), relied on by
Soderlind, is inapposite. In that case, neither of the arresting officers read the
restraining order prior to arresting the plaintiff, and they were unable to render a
reasonable probable cause determination because there was “simply no viable
reading of the order pursuant to which [the plaintiff] was in violation.” Id. at 1062-
63, 1068. We also observed that “[a] police officer who does not personally read,
such an order . . . may fulfill his duty by obtaining information from authorized
personnel—such as a supervisor or police dispatcher—who have access to the
terms of the order.” Id. at 1069.
                                          3
      The district court correctly held that Soderlind was not unlawfully arrested

in the curtilage of his residence because his driveway was exposed to public view

and used for storage and other non-private activities. See United States v. Perea-

Rey, 680 F.3d 1179, 1184 (9th Cir. 2012) (stating that “[w]e examine four

non-exhaustive factors to determine whether an area is part of a home’s curtilage:

the proximity of the area claimed to be curtilage to the home, whether the area is

included within an enclosure surrounding the home, the nature of the uses to which

the area is put, and the steps taken by the resident to protect the area from

observation by people passing by”) (citations and internal quotation marks

omitted).

      The district court properly denied Soderlind’s motion to amend the

judgment premised on Collins v. Virginia, 138 S. Ct. 1663 (2018). In Collins, the

United States Supreme Court held that an officer who saw a parked vehicle

covered by a tarp, “walked onto the residential property and up to the top of the

driveway,” and “pulled off the tarp, revealing a motorcycle that looked like the one

from [a] speeding incident,” entered the curtilage of the residence to conduct the

search. Id. at 1668, 1671. Soderlind’s arrest in his driveway did not occur in a

place with similar privacy features. See id.




                                           4
          Dismissal of Soderlind’s false arrest, malicious prosecution, and First

Amendment claims was warranted based on the district court’s determination that

the officers had probable cause to arrest Soderlind for violating the anti-harassment

orders, and the officers did not otherwise infringe on Soderlind’s First Amendment

rights.

          Because Soderlind failed to demonstrate the requisite constitutional

violations in support of his claims under 42 U.S.C. § 1983, the district court

properly entered judgment in favor of the County. See Johnson v. City of Seattle,

474 F.3d 634, 638 (9th Cir. 2007) (clarifying that “municipalities are only liable

under Section 1983 if there is, at minimum, an underlying constitutional tort”)

(citation omitted).

          AFFIRMED.




                                             5